Citation Nr: 0108496	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumonia with chronic bronchitis, chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1952 to 
June 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 1999 the RO received a claim from the veteran in 
which he noted that he had recently undergone heart bypass 
surgery, and contended that his "condition" should be 
service-connected.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2000, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  In October 1978 the RO denied the claim of service 
connection for pneumonia with chronic bronchitis, COPD.  

2.  Additional evidence submitted since the October 1978 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the final October 1978 determination 
wherein the RO denied reopening the claims of entitlement to 
service connection for pneumonia with chronic bronchitis, 
COPD is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103, 
20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the October 1978 
decision wherein the RO denied entitlement to service 
connection for a pneumonia with chronic bronchitis, COPD is 
reported in pertinent part below.  

Service medical records reveal that enlistment examination 
documented no complaints or diagnosis of an upper respiratory 
problem.  His lungs and chest were described as normal.  

In May 1956 the veteran was seen for chilly sensations, 
fever, malaise, cough, and a sore throat.  Examination 
revealed a fever, moderate pharyngitis, post-nasal drip, and 
inspiratory and expiratory wheezes in the left chest, 
posteriorly.  A chest x-ray revealed increased bronchial 
markings.  It was noted that he responded to penicillin, 
anti-histamine, ephedrine S04, and saline gargles.  The 
assessment was acute bronchitis, organism unknown.  

On separation examination in June 1956 the lungs and the 
chest were described as normal, and a chest x-ray was noted 
as negative.  

In May 1978 the veteran submitted a claim for service 
connection of bronchitis and pneumonia, as well as a chest 
obstruction.  

In June 1978 the RO sent a request to San Leandro Memorial 
Hospital for records of treatment from 1956 through 1958.  

The veteran was hospitalized at VA Medical Center (VAMC) in 
Livermore from July 1978 to August 1978.  In pertinent part, 
he complained of two to three episodes of chest pain during 
the past month.  It was noted that he had the flu at the time 
of the onset of the chest discomfort.  It was also noted that 
he had no known heart disease but did have pneumonia in 1954.  
A history of cigarette smoking was indicated.  

A chest x-ray was interpreted as revealing no active 
pulmonary process.  Pulmonary function tests revealed a very 
mild obstructive defect which was thought to be suggestive of 
small airway disease.  

In July 1978 the RO received medical records from San Leandro 
Memorial Hospital.  These records document treatment of 
respiratory problems in March 1963.  

Chest x-rays on admission were interpreted as showing 
somewhat accentuated bronchovascular markings; however, this 
was concluded as probably being due to the veteran's not 
taking a deep breath rather than being due to a disease.  The 
impression was that the chest was normal.  Discharge chest x-
rays also revealed accentuated bronchovascular markings.  
This was again attributed to the veteran not taking a very 
deep breath.  The x-rays were found to be normal.  The 
discharge diagnosis was acute bronchitis with possible low-
grade cystitis.  

In August 1978 the veteran reported being treated for double 
pneumonia while aboard the USS PRINCETON in 1955.  He also 
reported being hospitalized at San Leandro Memorial Hospital 
within one year of his discharge from service.  

In October 1978 the RO denied service connection for, in 
pertinent part, 'pneumonia, bronchitis, chronic obstructive 
pulmonary disease.'  This decision was not appealed and 
became final.  

In May 1999 the veteran attempted to reopen the claim of 
service connection for bronchitis with obstructive pulmonary 
disease.  He claimed that most of his medical records were 
lost, since they were not in the claims file.  He submitted 
copies of records already on file documenting in-service 
treatment of bronchitis.  

In January 2000 a personal hearing at the RO was conducted.  
It was reported that the veteran received treatment for the 
claimed disability at San Leandro Medical Center in late 1957 
or early 1958, and that these records were already of record.  
Transcript, p. 1.  

The veteran testified that he was treated by Dr. B. for his 
respiratory problems following his release from the service.  
Tr., p. 2.  He reported that he constantly missed work due to 
this problem.  Id.  He reported having been hospitalized in 
the 1970s at the VAMC in Livermore.  He also testified to 
going to the Reno VAMC where he was treated with antibiotics.  
It was indicated that an attempt to obtain these records 
(including any employment records) had been made but that 
they could not be located due to their age.  Tr., p. 3.  

The veteran contended that his disability was an ongoing 
problem in existence since his military service.  Tr., p. 3.  

In February 2000 the veteran's sister wrote that she was 
residing with the veteran at their parent's house at the time 
of his release from the service.  She recalled that he had a 
severe, ongoing bronchial problem, including heavy breathing, 
wheezing, and occasional high fevers, soon after his release 
from the military.  She reported that he sought medical 
attention quite often, including a hospitalization in San 
Leandro.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).


In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that evidence is new and material if it (1) 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of 
record; (2) is probative of the issue at hand; and (3) is 
significant enough, either by itself or in conjunction with 
other evidence in the record, that it must be considered to 
decide the merits of the claim.  See Anglin v. West, 203 F.3d 
1343, 1345-1346 (Fed. Cir. 2000) (upholding the first two 
prongs of the Colvin new and materiality test while defining 
how materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  


Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The new law provides, in pertinent part, that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  



In the case at hand, the Board is of the opinion that the 
duty to assist has been satisfied as mandated by the new law.  

The RO has notified the veteran of the pertinent laws and 
regulations with respect to reopening a previously denied 
claim, and has advised him of what is required for a claim to 
be reopened, and the veteran has responded to such notice.  

The veteran has indicated the presence of certain evidence 
that is not currently of record.  In particular, he has 
reported having been treated for his pulmonary problem 
shortly after discharge by Dr. B.  He has reported constantly 
having missed work due to his pulmonary problem, and he 
having received treatment at the VAMC in Reno.  Tr., pp. 2-3.  

These records do not appear to be on file.  However, the 
veteran also indicated that he had attempted, but had been 
unable to obtain such records.  Tr., p. 3.  Therefore, the 
Board is of the opinion that the duty to assist does not 
attach to these records, as it has been indicated that they 
could not be located.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).The duty to assist is not 
a license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

In addition, the veteran has testified to having been treated 
at San Leandro Hospital in 1957 or 1958.  Tr., p. 1.  Records 
on file from San Leandro hospital are dated from 1963; 
however, the record shows that the RO already requested 
records of treatment from San Leandro for this period (1956 
through 1958), and that San Leandro submitted its records of 
treatment (1963) which are currently on file in response.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of whether the new and 
material evidence has been submitted to reopen the veteran's 
service connection claim.  

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

The veteran has submitted copies of service medical records 
since the October 1978 determination; however, these records 
are duplicates of records already on file as of the October 
1978 determination.  Such records are therefore not new.  

Evidence has been submitted which was not in the record at 
the time of the October 1978 determination.  This evidence 
consists of statements from the veteran (including hearing 
testimony) and his sister.  Nonetheless, in the instant case, 
the Board finds that new and material evidence has not been 
submitted to reopen a claim of service connection for 
pneumonia with chronic bronchitis, COPD.  38 C.F.R. 
§ 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2000).  

The statements provided by the veteran (including his hearing 
testimony) and his sister reporting continuous upper 
respiratory symptomatology since service are new, in that 
they have not been previously submitted.  

While such evidence is new, it is not material because the 
statements of laypersons, while competent to provide evidence 
of observable symptomatology, lack the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  

In this case, their opinions linking his disability to 
service or his reported continuity of symptomatology are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997) (competent medical evidence is 
required to provide a relationship between a current 
disability and continuous symptomatology); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for pneumonia with 
chronic bronchitis, COPD, and the Board's analysis must end 
here.  38 C.F.R. § 3.156; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
pneumonia with chronic bronchitis, COPD, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



